IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00002-CR

DERRICK JEROME CHAMBLISS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-690-C2


                       MEMORANDUM OPINION


      Appellant Derrick Jerome Chambliss filed a pro se notice of appeal in the

underlying criminal action complaining of the trial court’s written orders denying his

motion for speedy trial, his motion for discovery of grand jury testimony, his motion to

quash indictment, or, in the alternative, motion to strike enhancement portion of

indictment, and his attorney’s motion to withdraw.

      We do not have jurisdiction of an interlocutory appeal of the denial of a motion

for speedy trial, motion for discovery of grand jury testimony, motion to quash
indictment, or, in the alternative, motion to strike enhancement portion of indictment,

or motion to withdraw. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App.

2008) (standard for determining jurisdiction is not whether appeal is precluded by law,

but whether appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex.

App.—Waco 2002, no pet.) (stating that court has jurisdiction over criminal appeals

only when expressly granted by law). No law authorizes the interlocutory appeal of a

denial of any of these motions.

       We dismiss this appeal for want of jurisdiction.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 28, 2013
Do not publish
[CR25]




Chambliss v. State                                                               Page 2